Title: From George Washington to William Pearce, 20 April 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 20th April 1794
          
          Your letter of the 15th, with the weekly reports, came to hand as usual, yesterday. I
            was sorry to learn by the first that you had been unwell.
          It is almost impossible for me to say, with exactness, what I owe the Estate of Mr
            Anthony Whitting, because his accounts do not appear to have been regularly kept, but
            rather in detached Memms. More than his wages from the first of Jany until the day of his death (which I think was about the middle of June) at the
            rate of One hundd pounds Virga Curry pr annum, I cannot owe him;
            because my Nephew when his health obliged him in November 1792 to spend the Winter with
            his father in law Colo. Bassett, paid Mr Whitting, and all the under Overseers (as he
            did not expect to be back again if ever, in less than Six months) their full wages for
            the year, ending the last of December. More therefore than from the close of that year,
            until the time of his death, in the succeeding one, can[not], as
            I have observed before, be due to the Estate; and this, rather than do it a possible injury, you may pay his Exrs or Admrs; although (as he
            always had money of mine in his hands) it is probable he might, as it became due to him,
            have applied part to his own use.
          With respect to the Bond which you say his Exrs are enquiring after, I never saw, or
            heard of such an one; except whilst I was in Virginia last; when
            I was told by some one, what you have mentioned in your letter. Mr Lear (who at that
            time was my Secretary) being called to the Federal City on business, & hearing that
            Mr Whitting was dead, or at the point of death (I am not sure which) and knowing that my
            affairs at Mount Vernon would, by this event, be thrown into great disorder, went down
            there (which he had not intended to do when he left Phila.) and remained there until I
            got home; at which time he gave me all the Papers he had found belonging to Mr Whitting.
            The private papers in one bundle—and those which concerned my business in another. In neither of these was there any bond, nor did I ever hear the
            circumstance mentioned, until I went to Virginia last Fall. If such a bond did exist, it
            certainly can be no difficult matter to learn from whom it was obtained; & whether
            it has been discharged, or not; if discharged, the person paying it will know to whom;
            without which the bond will be of no use to any one. All Whittings private papers were,
            to the best of my recollection, turned over to Mr Ring; who, by a non-cupitive Will, was
            made his heir.
          I am glad to find you are upon the point of sowing Buck wheat at all the Farms. It is
            essential it should be in the ground without delay, if two Crops are to be plowed in,
            before the Wheat is sown thereon. Does the Oats which you have sown, and the
            grass-seeds, come up well? and how are your seasons, and the temper of the ground? By
            the last Reports you appear to have had rain twice during the week they were made. In this neighbourhood the earth is dry, &
            rain wanting. Did you allow a plenty of seed to the ground that was resown with grass,
            as well as the other, for the first time.
          As the Embargo is continued until the 25th of next month, I think you had better grind
            no more Wheat until you hear further from me; & let that which is in the straw,
            remain there; as the safest mode of keeping it; unless you should discover any
            appearance of the fly about the stacks; in that case, it might be proper to get it out,
            & grind it as speedily as possible.
          I do not know how much ground you have sown with flax; but as there is no foreseeing
            what our disputes may end in, it is my wish that you would add a good deal more (if not
            too late) to what you have already sown; that, let what will happen, I may make a shift
            to cloath my Negros. This makes it peculiarly necessary also to be extremely attentive
            to the Wool; for I am satisfied that a tenth part of what is sheared, in bringing it
            home, and after it is in the usual place, where it is kept, is stolen from me. To guard
            against both these modes of pilferring, will require much caution; & a strict
              watch.
          Has there been many Mares, or Jennies, sent yet to the Jacks or Horse? or have you
            reason to expect that many Will be sent this Season, besides my own?
          Enclosed you will find a letter of complaint—Butler against Crow—I do not see that it is in my power, or yours, to interfere in the
            matter otherwise than in an amicable manner. If this fails, the Courts of Justice are
            equally open to both, and that must be the resort of the injured party. If however,
            Butler is acquainted with any mal-conduct in Crow, & is able to prove it, he ought,
            as an honest man, to come forward with it; but he should take care to advance nothing
            that he is unable to support, lest it should recoil upon himself. When I was last at
            Mount Vernon, I received numerous complaints from my Negros of their not having been
            supplied as usual with Fish, & strong insinuations were held out that breaking open
            the house, in which they were deposited, was no other than a pretence to cover a more
            nefarious mode of disposing of them. In short it was hinted that Crow had sold them. but
            as there did not appear any proof of the fact, I set on foot no enquiry, but resolved to
            lay in a sufficiency for my people this year; secure them well; and let only one person
            have access to them for delivery, & to be responsible. The Key to be locked up with
            others at the mansion Ho., and a periodical time for issuing a
            certain number to each farm, to be distributed by the Overseers in certain proportions
            to the old & young thereon.
          I hope, as the weather seems to be turning warm, that the fish will run more
            abundantly. Keep a regular acct of this business, that, when it is closed and everything
            charged, & every thing credited that appertains to it the profit or loss may be
              ascertained. I wish you well & am Your friend
          
            Go: Washington
          
          
            P.S. Since writing the foregoing letter I have received one from Mr Lear (now in
              London) containing the following paragraph.
            “I have engaged 5000 of the white thorn plants which will be put on board the Ship
              Peggy bound to George Town, she will sail by or before the 10th of February and is
              addressed to Colo. Deakins.” 
            Make diligent enquiry for the Vessel if she is not already arrived, as the Season is
              advanced & the plants will be much injured, if not lost, if not soon got into the
              ground. I conceive they had better be placed at once where they are finally to
              remain—and as many may die, plant them thicker on that account. You may have the
              ground prepared against the plants arrive that not a moment may be lost that can be
              avoided—plant them where, in your own opinion, they will answer best; Or if Butler,
              who ought to understd this business thinks they had better go into a nursery in the
              first instance, let it be so.
          
          
            G. W——n
          
        